IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 50 EM 2021
                                                :
                     Respondent                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 KAREEM MOSLEY,                                 :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 19th day of November, 2021, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is ORDERED to file the

already-prepared Petition for Allowance of Appeal within five days.